Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.
In regards to Claims 1, Applicant argues Park (KR 101269733) does not teach in particular the newly amended limitation of “a recommended path calculation unit configured to calculate a path to be followed by the moving body with the person on-board the moving body toward a predetermined destination based on the current position information and the predetermined destination, the path passing entirely through an interior of at least one building that is not the predetermined destination on the way to the predetermined destination”. Instead, Applicant continues, Park discloses when a destination is in a building, calculating an outdoor path from a current location to an entrance of the building and calculating an indoor path from the entrance of the building to the destination within the building and therefore Park does not calculate a path that passes entirely through an interior of at least one building that is not the destination on the way to a destination. 
However, as acknowledged by the Applicant, Park teaches generating an indoor route to a destination within the building. The case in which an exit of the building is an inherently disclosed embodiment of Park. When the vehicle travels from an entrance to an exit, then the vehicle passes entirely through an interior of at least one building. Further, as the system is equally capable of determining a route indoors and outdoors, it must be able to equally determine a third route outside from a current position of a vehicle to a different destination, for example by repeating the outdoor and indoor route generation process. This too is inherent. Likewise, the system is clearly reversible where an indoor route is first determined, then an outdoor route. As such, an inherent embodiment of Park is that 
As such, this argument is unpersuasive. 
Applicant continues, the outdoor path of Park appears to be for use when the person having the guidance device is in a vehicle, see [0035], whereas the indoor path appears to be for use when the person is carrying the guidance device within the building and not in the vehicle, see [0039], which therefore means that Park does not disclose the claimed “moving body, which a person boards” that has the calculation units or circuitry as required by the claims. 
However, it is not readily apparent to the Examiner from these cited paragraphs or any other paragraphs that the outdoor path is for use when the person having the guidance device is in a vehicle and the indoor path for use when the person carrying the guidance devices is within the building and not in a vehicle. Regardless of if the disclosure of Park was intended by the inventor for use in a vehicle exclusively outdoors and not in a vehicle exclusively indoors or what the disclosure may “appear” to be for, this is at best the inventor’s intent and does not discredit the application of the teachings of the disclosure to navigating aboard a vehicle both indoors and outdoors. Further, the Examiner’s analysis of this disclosure was not based on what “appears” to be taught, but rather by the factual assertions of the disclosure and it is never definitively asserted that the guidance device is only for a person in a vehicle when outdoors and not in a vehicle when indoors. 
As such, this argument is unpersuasive. 
Applicant argues Claim 5 recites substantially similar limitations as those argued above and thus similar arguments also apply. This argument is unpersuasive for at least the same reasons as given above.
Applicant argues Claims 2-4 and 6-8, which were previously rejected by Park in view of Watanabe (US 20040138831) and Takeuchi (JP 2004226199) would not have been obvious from the 
In particular, in regards to Claims 2 and 6, Applicant argues the combined references would not have rendered these claims obvious. In particular, that while Takeuchi does consider the likelihood that roads will be shaded when recommending a path, but does not perform these determinations by calculating a sunshine degree distribution of a road surface from images, and instead uses a shade cost determined in advance to recommend a road. Further, while Watanabe discloses obtaining an intensity distribution of a road surface from an image, the intensity distribution is not used to determine a path for the vehicle, and only used to determine the state of the road surface. As such, Applicant argues, it would not have been obvious to apply the image analysis of Watanabe to the device of Takeuchi, and then to further modify Park to result in the combination of features recited in Claim 2 and similarly in Claim 6. 
However, the Examiner asserted that Takeuchi is used to determine a recommend a route based upon a cost associated with shade. Watanabe provides for determining those costs by analyzing segmented areas of road and determines an intensity distribution of light which is a known function of the light they receive and provides a shade cost. As such, the combination of these two references and Park allows Park to select a route based on a shade cost where the shade cost is determined through images by determining an intensity distribution of multiple road segments. As these individual teachings are clear, as well as motivation provided both below and in the previous Office Action, this would have been obvious to one of ordinary skill in the art before the effective filing date of the application. 
As such, this argument is unpersuasive. 
Claims 9 and 10, which are newly introduced, Applicant argues are allowable at least by virtue of their dependency on an allegedly allowable base claim. This argument is unpersuasive for at least the same reasons as given above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 101269733).
In regards to claim 1, Park teaches a moving body, which a person boards, ([0023] route guidance apparatus 100 may be incorporated into vehicle 101.) the moving body comprising: 
an acquisition unit configured to acquire current position information of the moving body; ([0028] route guidance apparatus 100 can guide a user by identifying the position of a user using GPS while outside and WiFi while indoors.) and 
a recommended path calculation unit configured to calculate a path to be followed by the moving body with the person on-board the moving body toward a predetermined destination, based on the current position information and the predetermined destination, the path passing entirely through an interior of at least one building that is not the predetermined destination on the way to the predetermined destination. ([0044] indoor/outdoor route generation unit 320 may receive a destination 

In regards to claim 5, Park teaches a moving body, which a person boards, the moving body comprising circuitry ([0023] route guidance apparatus 100 may be incorporated into vehicle 101.) configured to 
acquire position information of the moving body, ([0028] route guidance apparatus 100 can guide a user by identifying the position of a user using GPS while outside and WiFi while indoors.)
calculate a path to be followed by the moving body with the person on-board the moving body toward a destination of the moving body , based on the position information of the moving body and the destination of the moving body, the path passing entirely through an interior of at least one building that is not the destination of the moving body on the way to the destination of the moving body, ([0044] indoor/outdoor route generation unit 320 may receive a destination inside a building and generate a first path outside the building to an entrance of the building and a second path inside the building to a destination within the building. It is inherent that this destination point inside the building may be any location including an exit point of the building. In such an embodiment, the path does pass entirely 
output the path. ([0055] after the indoor route is generated, it may be transmitted to the indoor guide unit 230 and the route guidance apparatus 100. [0060] similarly, this may also operate for the outdoor route.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Watanabe et al. (US 20040138831) and Takeuchi (JP 2004226199).
In regards to claim 2, Park teaches the moving body according to claim 1.
Park also teaches generating a path for the vehicle and user to follow and outputting it ([0026]).
Park does not teach: further comprising:
an imaging unit configured to generate an image by imaging a road surface;

a recommended course calculation unit configured to calculate a recommended course in which traveling is recommended within the path, based on the sunshine degree distribution; and 
a recommended course notification unit configured to give notice of the recommended course.
However, Watanabe teaches a road surface detection sensor that may be a CCD camera which images the road forward of the vehicle ([0290], [0292]). An intensity distribution of the image is determined, which reflects the sunshine associated with the image ([0309]).
Further, Takeuchi teaches a navigation apparatus which includes route search abilities based at least in part upon consideration of sunlight and shade along a route, and can recommend a route based upon this search ([0007], [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park by incorporating the teachings of Watanabe and Takeuchi, such that the apparatus includes an image taking device and can estimate the intensity of the road forward of a vehicle and by doing so estimate the sunlight degree distribution of the image, and recommend and output a course at least in part based upon the intensity distribution determination.
The motivation to determine the intensity distribution of the road surface is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely. Further, the motivation to navigate based upon determinations of sunlight is that, as acknowledged by Takeuchi, avoiding areas of intense sunlight allows for less glare to be experienced ([0002]), which one of ordinary skill in the art would have recognized provides for both increased safety and passenger comfort.

In regards to claim 3, Watanabe teaches the road surface detection sensor may divide a forward road surface area into a plurality of regions and detects intensity information associated with each of the plurality of regions ([0292]). This must include a road surface area specifying unit which specifies the road surface area within the image. If the road surface area is divided, each area must be smaller than the road surface area. Watanabe also teaches the intensity distribution of the image may be determined which includes a determination of sunshine associated with the image ([0309]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park, as already modified by Watanabe and Takeuchi, by further incorporating the teachings of Watanabe, such that the road area ahead of the vehicle can be specified, divided into smaller regions, and the intensity distribution of each region may be determined.
The motivation to do so is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely.

In regards to claim 4, Park, as modified by Watanabe and Takeuchi, teaches the moving body according to claim 3.
Park also teaches the first path may be regenerated based upon a determination of the position of the own vehicle ([0033]).
Watanabe teaches an image taking device which images the road forward of the vehicle ([0290]).
Takeuchi teaches summing the shade cost of a route to select in searching for a route ([0029]).

The motivation to determine the total sunshine degree is that, as acknowledged by Takeuchi, is that this information can be used to aid in selecting a route efficiently and avoiding areas of intense sunlight allows for less glare to be experienced ([0002]), which one of ordinary skill in the art would have recognized provides for both increased safety and passenger comfort. Further, the motivation to determine sunshine distribution with an imaging device is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely.

In regards to claim 6, Park teaches the moving body according to claim 5.
Park also teaches generating a path for the vehicle and user to follow and outputting it ([0026]).
Park does not teach: further comprising an imaging device configured to generate an image by imaging a road surface,
wherein the circuitry is further configured to
calculate a sunshine degree distribution of the road surface, based on the image, 
calculate a recommended course in which in which traveling is recommended within the path, based on the sunshine degree distribution, and 
output the recommended course. 

Further, Takeuchi teaches a navigation apparatus which includes route search abilities based at least in part upon consideration of sunlight and shade along a route, and can recommend a route based upon this search ([0007], [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park by incorporating the teachings of Watanabe and Takeuchi, such that the apparatus includes an image taking device and can estimate the intensity of the road forward of a vehicle and by doing so estimate the sunlight degree distribution of the image, and recommend and output a course at least in part based upon the intensity distribution determination.
The motivation to determine the intensity distribution of the road surface is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely. Further, the motivation to navigate based upon determinations of sunlight is that, as acknowledged by Takeuchi, avoiding areas of intense sunlight allows for less glare to be experienced ([0002]), which one of ordinary skill in the art would have recognized provides for both increased safety and passenger comfort.

In regards to claim 7, Watanabe teaches the road surface detection sensor may divide a forward road surface area into a plurality of regions and detects intensity information associated with each of the plurality of regions ([0292]). This must include a road surface area specifying unit which specifies the road surface area within the image. If the road surface area is divided, each area must be smaller than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park, as already modified by Watanabe and Takeuchi, by further incorporating the teachings of Watanabe, such that the road area ahead of the vehicle can be specified, divided into smaller regions, and the intensity distribution of each region may be determined.
The motivation to do so is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely.

In regards to claim 8, Park, as modified by Watanabe and Takeuchi, teaches the moving body according to claim 7.
Park also teaches the first path may be regenerated based upon a determination of the position of the own vehicle ([0033]).
Watanabe teaches an image taking device which images the road forward of the vehicle ([0290]).
Takeuchi teaches summing the shade cost of a route to select in searching for a route ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance apparatus of Park, as already modified by Watanabe and Takeuchi, by further incorporating the teachings of Watanabe and Takeuchi such that an image taking device takes images ahead of the vehicle, which one of ordinary skill would have recognized must include a destination point in the image when the vehicle has a route to travel along, as in Park and a 
The motivation to determine the total sunshine degree is that, as acknowledged by Takeuchi, is that this information can be used to aid in selecting a route efficiently and avoiding areas of intense sunlight allows for less glare to be experienced ([0002]), which one of ordinary skill in the art would have recognized provides for both increased safety and passenger comfort. Further, the motivation to determine sunshine distribution with an imaging device is that, as acknowledged by Watanabe, this allows for a determination of the properties of the road surface ([0009]), which one of ordinary skill would have recognized allows the vehicle to perform more safely.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of non-patent literature Golson.
In regards to claim 9, Park teaches the moving body according to claim 1.
Park does not teach: wherein the moving body is an inverted moving body vehicle.
However, Golson teaches that inverted moving body vehicles, such as a Segway, are suited and small enough for traveling through the interior of a building, at least under certain circumstances ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance system of Park by incorporating the teachings of Golson, such that the vehicle is an inverted moving body. 
The motivation for to do so is that, as acknowledged by Golson, inverted moving bodies are small enough to travel through the interior of a building ([0007]) and have been demonstrated to have been successful under the right circumstances ([0010]). 

In regards to claim 10, Park teaches the moving body according to claim 5.
Park does not teach: wherein the moving body is an inverted moving body vehicle.
However, Golson teaches that inverted moving body vehicles, such as a Segway, are suited and small enough for traveling through the interior of a building, at least under certain circumstances ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the route guidance system of Park by incorporating the teachings of Golson, such that the vehicle is an inverted moving body. 
The motivation for to do so is that, as acknowledged by Golson, inverted moving bodies are small enough to travel through the interior of a building ([0007]) and have been demonstrated to have been successful under the right circumstances ([0010]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan (CN 106127768) teaches assessing images to determine a road area and sunshine subimages of the driving area.
Levy et al. (US 20190137290) teaches a rideshare requesting system that can accommodate for routes that enter a building or structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661